Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of group I, claims 8-11 in the reply filed on 05/13/2021 is acknowledged.  Applicants timely traversed the restriction requirement with the election of Species 4 (Figs. 7-8).  Therefore, claims 12-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and claims 9-10 have been withdrawn as being drawn to a nonelected species embodiment of Fig. 2 (claim 9) and Fig. 4 (claim 10), there being no allowable generic or linking claim.  Thus, claims 8 and 11 are presently pending in this application.  
Applicant's election with traverse is on the grounds that Figs. 7-8 should be examined together with Figs. 5-6 due to the shared feature “342”.  This is found to be persuasive and the species election of Figs. 5-6 and Figs. 7-8 is withdrawn.  Figs. 5-8 are considered elected on the record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Junken Medical (JP4494144). 
Junken Medical discloses a covered stent 13 (Fig. 2), comprising: a proximal-end end surface, a distal-end end surface and a peripheral surface located between the proximal-end end surface and the distal-end end surface (Fig. 2 discloses the stent 11 has two opposing ends 13a and 13b with a peripheral surface extending in between), the peripheral surface comprising an inner surface and an outer surface opposite to the inner surface (the inner and outer surfaces of stent 13; Fig. 2); the outer surface is covered with a first coating membrane 12b (Fig. 2 and abstract), and the inner surface is covered with a second coating membrane 12a (Fig. 2 and abstract); covered stent further comprising a stent main body arranged between the first coating membrane and the second coating membrane (the stent 13 is placed on an inner side of a cover 12 having inner layer 12a and outer layer 12b resulting in a sandwiching of the stent 13 within cover 12; abstract and Fig. 2); wherein at least one of two ends of the first coating membrane and the second coating membrane are folded one of inwards or outwards so as to cover at least one of the proximal-end end surface and the distal-end end surface (abstract and Fig. 2 disclose the cover layers 12a and 12b are folded outwardly to cover the distal end 13a).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter is allowable due to the limitations of “the two ends of the second coating membrane are folded towards the outer surface and are connected with the second coating membrane through the stent main body, and the two ends of the first coating” which has not been found anticipated by or obvious over prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figs 9g-9i and col. 14, lin. 57-67 and col. 15, lin. 1-17 of Wang et al. (10548709) disclose the limitations of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10a.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASHITA SHARMA/
Primary Examiner, Art Unit 3774